Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 1 of 20 PageID 1437




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                        Case No.:   3:17-cr-240-HES-JBT

    BERNANDINO GAWALA BOLATETE

                                           /

                                       ORDER

          Before the Court is Defendant Bernandino Gawala Bolatete’s Motion for

    Compassionate Release (Doc. 103 (Motion); Doc. 103-1 through 103-3 (Movant’s

    Exhibits)), which he filed through counsel. The United States has responded in

    opposition. (Doc. 106, Response). Bolatete has filed a reply brief. (Doc. 107,

    Reply).

          Bolatete is a 72-year-old inmate incarcerated at Lexington FMC, serving

    a 60-month prison sentence for one count of receiving or possessing an

    unregistered firearm silencer. (See Doc. 82, Judgment). According to the Bureau

    of Prisons (BOP), he is scheduled to be released from prison fewer than 11

    months from now, on March 5, 2022. Bolatete seeks early release under the

    compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), because of the Covid-

    19 pandemic, his advanced age, and because he suffers from various health

    problems. Among Bolatete’s underlying conditions are vascular dementia,

    chronic kidney disease, chronic obstructive pulmonary disease (COPD), type 2

                                           1
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 2 of 20 PageID 1438




    diabetes, coronary artery disease (CAD), and hypertension. Bolatete contracted

    and recovered from Covid-19 in May 2020, and he has since received both doses

    of the Moderna Covid-19 vaccine. However, he suffered a stroke in late

    September 2020, and as a result, he suffers from memory loss and impaired

    cognition. The United States opposes the Motion because it contends that

    Bolatete has not demonstrated “extraordinary and compelling” circumstances

    and that the sentencing factors under 18 U.S.C. § 3553(a) do not support a

    reduction in sentence. The United States argues that Bolatete’s conditions are

    well-managed and do not fully prevent him from providing self-care.

            The Court has carefully considered each of the parties’ arguments and

    exhibits, including Bolatete’s medical records. For the reasons below, the

    Motion is due to be granted.

       I.     Compassionate Release

            Ordinarily, a district court “may not modify a term of imprisonment once

    it has been imposed.” 18 U.S.C. § 3582(c). However, compassionate release

    provides an exception to that general rule. Before passage of the First Step Act

    of 2018, section 3582(c)(1)(A) left it to the sole discretion of the BOP Director

    whether to move for compassionate release, and the Director’s refusal to do so

    was judicially unreviewable. See Cruz-Pagan v. Warden, FCC Coleman Low,

    486 F. App’x 77, 79 (11th Cir. 2012). But in 2013, the Office of Inspector General

    for the Department of Justice reported that “[t]he BOP does not properly


                                            2
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 3 of 20 PageID 1439




    manage the compassionate release program, resulting in inmates who may be

    eligible candidates for release not being considered.” Dep’t of Justice, Office of

    the Inspector General, The Federal Bureau of Prisons’ Compassionate Release

    Program (April 2013), at 11, available at https://oig.justice.gov/reports/

    2013/e1306.pdf.

          Perhaps in response to the BOP’s failure to properly manage the

    compassionate release program, Congress devoted part of the First Step Act to

    “increasing the use and transparency of compassionate release.” First Step Act,

    Pub. L. No. 115-391, 132 Stat. 5194 (2018), § 603(b). As a result of the new law,

    defendants may now move for compassionate release on their own behalf

    provided that they first satisfy an exhaustion requirement. Section

    3582(c)(1)(A), as amended by the First Step Act, now provides:

          (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of
             the Bureau of Prisons to bring a motion on the defendant’s behalf
             or the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that …
             extraordinary and compelling reasons warrant such a reduction
             … and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission.

    18 U.S.C. § 3582(c)(1)(A)(i).



                                            3
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 4 of 20 PageID 1440




          Pursuant to its authority under 18 U.S.C. § 3582(c) and 28 U.S.C. § 994,

    the United States Sentencing Commission promulgated a policy statement

    governing the circumstances when compassionate release is appropriate. See

    U.S.S.G. § 1B1.13. The policy statement provides:

          Upon motion of the Director of the Bureau of Prisons under 18
          U.S.C. § 3582(c)(1)(A), the court may reduce a term of
          imprisonment (and may impose a term of supervised release with
          or without conditions that does not exceed the unserved portion of
          the original term of imprisonment) if, after considering the factors
          set forth in 18 U.S.C. § 3553(a), to the extent that they are
          applicable, the court determines that—

          (1)   (A) Extraordinary and compelling reasons warrant the
                reduction; or
                (B) The defendant (i) is at least 70 years old; and (ii) has
                served at least 30 years in prison pursuant to a sentence
                imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                for which the defendant is imprisoned;

          (2) The defendant is not a danger to the safety of any other person
              or to the community, as provided in 18 U.S.C. § 3142(g); and

          (3) The reduction is consistent with this policy statement.

    U.S.S.G. § 1B1.13. The Sentencing Commission has not updated the policy

    statement since the passage of the First Step Act.

          The guideline’s commentary provides that “extraordinary and compelling

    reasons” for compassionate release may exist based on the defendant’s medical

    condition, age, family circumstances, or “other reasons.” U.S.S.G. § 1B1.13, cmt.

    1. As relevant here, these circumstances include:




                                           4
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 5 of 20 PageID 1441




               (A) Medical Condition of the Defendant.—

                   (i)    The defendant is suffering from a terminal illness (i.e.,
                          a serious and advanced illness with an end of life
                          trajectory). A specific prognosis of life expectancy (i.e.,
                          a probability of death within a specific time period) is
                          not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage
                          organ disease, and advanced dementia.

                   (ii)   The defendant is--
                          (I) suffering from a serious physical or medical
                          condition,
                          (II) suffering from a serious functional or cognitive
                          impairment,
                          or
                          (III) experiencing deteriorating physical or mental
                          health because of the aging process,
                          that substantially diminishes the ability of the
                          defendant to provide self-care within the environment
                          of a correctional facility and from which he or she is not
                          expected to recover.
    Id., cmt. 1(A). 1




    1       The Court recognizes that several circuit courts have concluded that U.S.S.G. § 1B1.13
    does not apply to defendant-initiated motions for compassionate release, and therefore does
    not bind district courts. United States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States
    v. McCoy, 981 F.3d 271 (4th Cir. 2020); United States v. Shkambi, No. 20–40543, 2021 WL
    1291609 (5th Cir. Apr. 7, 2021) (published); United States v. Jones, 980 F.3d 1098 (6th Cir.
    2020); United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020); United States v. Aruda, No. 20–
    10245, 2021 WL 1307884 (9th Cir. Apr. 8, 2021) (published); United States v. McGee, No. 20–
    5047, 2021 WL 1168980 (10th Cir. Mar. 29, 2021) (published). The Eleventh Circuit Court of
    Appeals has not yet ruled on this issue, though the matter is pending in several cases. The
    Court need not resolve that issue here. For purposes of this Order, the Court assumes that the
    policy statement is still binding. If it is not binding, such that the Court has greater flexibility
    to act, its decision would be the same.


                                                     5
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 6 of 20 PageID 1442




             When a defendant moves for compassionate release on his own behalf, the

    compassionate release statute contains an exhaustion requirement. A district

    court can reduce the term of imprisonment “upon motion of the defendant” only

    “after the defendant has fully exhausted all administrative rights to appeal a

    failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

    the lapse of 30 days from the receipt of such a request by the warden of the

    defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis

    added). As the Sixth Circuit Court of Appeals has held, “[p]risoners who seek

    compassionate release have the option to take their claim to federal court within

    30 days [of submitting a request to the warden], no matter the appeals available

    to them.” United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020); accord

    United States v. Smith, 482 F. Supp. 3d 1218, 1222–24 (M.D. Fla. 2020).

       II.     Bolatete has satisfied the exhaustion requirement

             The United States concedes that the Court may consider Bolatete’s

    Motion for Compassionate Release, Response at 7 n.3, and the Court agrees.

    Bolatete submitted a request for compassionate release to the warden of his

    facility on January 22, 2021. The warden denied the request on February 12,

    2021. On March 25, 2021, more than 30 days after submitting his request to the

    warden, Bolatete filed the instant Motion. As such, Bolatete has satisfied §

    3582(c)(1)(A)’s 30-day exhaustion alternative.




                                             6
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 7 of 20 PageID 1443




       III.   Bolatete has shown extraordinary and compelling reasons

          The Court finds that Bolatete has demonstrated “extraordinary and

    compelling reasons” for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

    As noted before, a defendant demonstrates the existence of extraordinary and

    compelling circumstances if he or she is suffering from “a serious physical or

    medical condition,” “a serious functional or cognitive impairment,” or is

    “experiencing deteriorating physical or mental health because of the aging

    process,” where the condition “substantially diminishes the ability of the

    defendant to provide self-care within the environment of a correctional facility”

    and it is one “from which he or she is not expected to recover.” U.S.S.G. § 1B1.13,

    cmt. 1(A)(ii). Bolatete’s status meets that standard, even putting aside the

    Covid-19 pandemic.

          The medical records demonstrate – and the parties do not dispute – that

    Bolatete suffers from a number of chronic conditions. (See Doc. 103-2, Bolatete’s

    Medical Records; Doc. 106-1, Supplemental Medical Records). Bolatete, who is

    72 years old, suffers from Stage III or Stage IV chronic kidney disease, COPD,

    coronary artery disease, Type 2 diabetes, age-related cataracts, glaucoma, and

    hypertension, among other things. (Doc. 103-2 at 4, 6–7, 21). He has a history

    of myocardial infarction (heart attack) and he has one kidney. (Id.). He is

    prescribed a laundry list of medications to manage his conditions. (Id. at 4–5,

    13–16).


                                            7
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 8 of 20 PageID 1444




          Adding to these ailments, Bolatete is diagnosed with vascular dementia,

    the result of a serious stroke he suffered in late September 2020. (See id. at 54–

    59; see also Doc. 106-1). On September 27, 2020, Bolatete presented to the

    emergency department at his facility for an evaluation of his altered mental

    status (AMS) after he displayed “acute mental changes.” (Doc. 103-2 at 54, 57).

    According to staff, Bolatete had not left his bed for two days, he had ingested

    little food or water, and he was not responding appropriately to questions. (Id.

    at 57). Upon his arrival to the emergency department, a computed tomography

    angiography (CTA) was performed that “showed occlusion of the left PCA

    [posterior cerebral artery] at the anterior P2 segment.” (Id. at 54). By this time,

    Bolatete was outside the window for a thrombectomy or receiving tPA (a clot

    dissolving medication). (Id.). Bolatete was transferred to a community hospital

    before being referred to the University of Kentucky’s medical center. Over the

    next couple of days, Bolatete continued to experience headache, numbness of

    the lower extremities, and confusion. (Id. at 58). A CTA revealed “loss of gray-

    white [matter] differentiation in the medial aspect of the left occipital lobe, and

    adjacent periventricular mid and posterior left temporal lobe consistent with

    recent ischemic insult.” (Id.).

          Bolatete was discharged from the hospital in October 2020. However, he

    continued – and still continues – to show signs of memory loss and cognitive

    impairments as a result of the stroke. A medical evaluation performed shortly


                                            8
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 9 of 20 PageID 1445




    after the incident, on October 22, 2020, reflects Bolatete’s degraded mental

    functioning. Although Bolatete remembered his name and date of birth, he did

    not know his age, where he was, or why he was at Lexington FMC. (Id. at 19).

    According to the report, “[h]e does not remember to eat and needs to be directed

    by staff to eat.” (Id.). In addition, Bolatete was unable to demonstrate (1) an

    understanding of his medical state, (2) an appropriate level of appreciation

    regarding his medical state, or (3) an appropriate level of reasoning ability

    regarding his medical treatment. (Id.). During an encounter the following day,

    Bolatete “was oriented to self only.” (Id. at 17). He believed he was 64 years old

    and living in the Philippines. (Id.). Bolatete was not aware that he was in the

    United States or in a federal prison. (Id.).

          Although Bolatete has made strides toward recovery since then (see id. at

    1), he still displays substantial cognitive impairments. During a psychiatric

    consultation on March 12, 2021, Bolatete stated he was experiencing

    forgetfulness, difficulty memorizing new information, sadness, and difficulty

    sleeping. (Doc. 106-1 at 1). The doctor who conducted the evaluation reported:

          Mr. Bolatete arrived at his appointment on time and accompanied
          by two correctional officers. He used a wheelchair to ambulate due
          to back pain, though he indicated that he uses wheelchairs as
          infrequently as possible. He evidenced a subtle bilateral upper
          extremity tremor and appeared to have a weak pencil grip during
          motoric tasks. He spoke accented English and frequently repeated
          himself in conversation (e.g., he told the same joke 4+ times and
          evidenced perseveration [repetitive speech] when discussing his
          arrest and his inability to help his family in the Philippines). He


                                             9
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 10 of 20 PageID 1446




           required several reminders to keep his mask on throughout the
           evaluation, and memory lapses were evident throughout the
           evaluation. For example, after taking a break from testing to
           complete the clinical interview, he forgot that the examiner had
           informed him that testing would resume thereafter. Further, he
           denied he ever tested positive for COVID-19, but when asked about
           recent hospitalizations, he was able to recall that he was admitted
           last year for breathing difficulties. When informed that the
           hospitalization was due to a positive COVID-19 test, Mr. Bolatete
           appeared surprised and concerned, stating that no one had
           informed him he had COVID-19. Throughout the testing portion of
           the evaluation, he appeared to remain focused, though he worked
           very slowly.

     (Id. at 1–2). The doctor noted that, for someone with Bolatete’s age and medical

     conditions, he “performed within expectations … on an embedded performance

     validity evaluation.” (Id. at 2). However, the doctor found that his “[o]verall

     mental status score was well below expectations due to reduced performances

     in the initiation/perseveration and memory domains.” (Id. at 4). Based on a

     battery of tests, the doctor found that Bolatete suffered significant deficits in

     memory and other areas of cognitive performance. The doctor concluded that

     Bolatete suffers from “[m]ajor neurocognitive disorder due to vascular disease,”

     i.e., vascular dementia, and expressed concerns about his memory deficits. (Id.

     at 5). The doctor recommended that Bolatete receive “continued monitoring and

     stabilization of vascular risk factors,” “ongoing care through the neurology

     memory disorders clinic,” and that following his release from prison “he will

     likely require significant support, including placement in an assisted memory

     care living facility and an appointed guardian to aid in legal, financial, and


                                            10
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 11 of 20 PageID 1447




     medical decision-making.” (Id.).

           Moreover, Bolatete’s impairments interfere with his ability to provide

     self-care in the prison environment. Since his stroke, Bolatete has been

     prescribed daily assistance with “ADL’s” (activities of daily living). (See Doc.

     103-2 at 2). He has required assistance with such things as bathing and

     showering. (Id. at 10–12). Bolatete’s prescription for assistance with ADL’s was

     renewed for another 90 days as recently as January 12, 2021, reflecting that

     Bolatete still requires assistance with caring for himself. (Id. at 2).

           The United States argues that Bolatete’s conditions do not amount to

     extraordinary and compelling circumstances because his condition has

     improved since the stroke, such that he can read, tell jokes, walk without

     assistance, and feed, wash, and dress himself. Response at 4. It is true that

     Bolatete’s condition has improved somewhat since the stroke. But as discussed

     above, Bolatete continues to be prescribed assistance with the activities of daily

     living. And a psychiatrist recently reported that Bolatete suffers from a major

     neurocognitive disorder, such that he would benefit from assisted living and the

     appointment of a guardian. The commentary to the relevant policy statement,

     U.S.S.G. § 1B1.13, does not require that a condition altogether destroy an

     inmate’s ability to provide self-care within the prison environment to qualify as

     a serious medical condition. Rather, the commentary states that the condition

     or impairment must be something that “substantially diminishes the ability of


                                             11
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 12 of 20 PageID 1448




     the defendant to provide self-care within the environment of a correctional

     facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13,

     cmt. 1(A)(ii). Therefore, that Bolatete can perform some basic tasks on his own

     does not defeat a showing of extraordinary and compelling circumstances.

     Bolatete’s vascular dementia and other health issues “substantially diminish”

     his ability to provide self-care within the prison environment, and they are not

     conditions from which he is expected to recover.

           The United States also argues that Bolatete does not qualify for

     compassionate release based on Covid-19 because he has been fully vaccinated,

     and because he contracted and recovered from Covid-19 in May 2020. However,

     the Court finds that Bolatete has demonstrated extraordinary and compelling

     circumstances independent of, and without regard to, the Covid-19 pandemic.

           Accordingly, upon careful review of the parties’ arguments and the record,

     the Court finds that Bolatete has demonstrated extraordinary and compelling

     reasons for compassionate release within the meaning of 18 U.S.C. §

     3582(c)(1)(A) and U.S.S.G. § 1B1.13, cmt. 1(A)(ii).

        IV.   Bolatete is unlikely to be a danger to the community

           The Court next considers whether Bolatete is a danger to the safety of

     another person or to the community, as provided by 18 U.S.C. § 3142(g). See

     U.S.S.G. § 1B1.13(2). In doing so, the Court considers such factors as “the

     nature and circumstances of the offense charged,” “the weight of the evidence


                                            12
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 13 of 20 PageID 1449




     against the person,” the “history and characteristics of the person,” including

     the person’s “mental and physical condition,” as well as “the nature and

     seriousness of the danger to any person or the community that would be posed

     by the person’s release.” 18 U.S.C. § 3142(g).

           Following a jury trial, Bolatete was convicted of one count of receiving or

     possessing an unregistered firearm silencer, in violation of 26 U.S.C. §§ 5861(d)

     and 5871. To be sure, the circumstances surrounding the conviction were

     alarming. In the fall of 2017, the Jacksonville Sheriff’s Office (JSO) received a

     tip that Bolatete had expressed animus toward Muslims, and the confidential

     source feared that Bolatete might carry out a shooting at a local mosque. (Doc.

     73, Presentence Investigation Report [PSR] at ¶ 4). The FBI and JSO launched

     an investigation to prevent any attack, which included introducing Bolatete to

     an undercover detective (UC). (Id.). Bolatete and the UC developed a rapport

     and spent time together going to shooting ranges. At one point, the UC

     “expressed his frustration with Muslims and Bolatete responded in kind.” (Id.).

     The UC brought up a fictitious Muslim customer with whom he was having

     problems, and Bolatete suggested killing the individual. (Id.).

           However, during a subsequent in-person conversation during which
           the UC showed Bolatete an AR-15 rifle with a silencer, Bolatete
           discouraged the UC from harming the individual. Also, when the
           UC offered to assist the defendant with carrying out an assault on
           a local mosque, Bolatete became quiet and distant.

     (Id.). Bolatete disavowed an intent to shoot up the mosque, explaining that he


                                            13
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 14 of 20 PageID 1450




     wanted to bring his son in the Philippines (who has cerebral palsy) to the United

     States (see Doc. 92, Sentencing Transcript Vol. I at 13), and the Court found

     that Bolatete had withdrawn from such an idea (see Doc. 93, Sentencing

     Transcript Vol. II at 10). However, Bolatete later expressed interest to the UC

     in buying an unregistered firearm silencer, and he continued to have

     discussions with the UC about the fictitious Muslim customer. Bolatete’s

     conversations with the UC suggested that Bolatete might use the silencer to

     facilitate an attack on the fictitious individual. Indeed, the Court sustained a

     four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B) based on a finding that

     Bolatete obtained the silencer with knowledge, intent, or reason to believe it

     would be used in connection with committing a felony offense against the

     fictitious Muslim person. (Doc. 93 at 10–11); (PSR at ¶ 15). The Court notes,

     however, that Bolatete’s conversations turned toward shooting the individual

     in the leg rather than killing him or her. (Doc. 93 at 11). 2

            The Court has carefully considered the nature of the offense and its

     surrounding facts. However, the Court finds that Bolatete is unlikely to pose a

     danger to the community or to another person for at least three reasons. First

     is Bolatete’s deteriorating mental and physical condition. Not only does he



     2      The United States also notes that Bolatete once boasted to the UC about having shot
     two people in the Philippines. Response at 2. However, there is no evidence that Bolatete ever
     committed such offenses, and there is no criminal record indicating that Bolatete was ever
     suspected, let alone convicted, of committing such crimes in the Philippines.


                                                  14
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 15 of 20 PageID 1451




     suffer from serious physical ailments, such as COPD and chronic kidney

     disease, he also suffers from severe memory loss, especially as it relates to his

     short-term memory. Although Bolatete already suffered from several of the

     same physical ailments before he committed the offense, he had not yet suffered

     a stroke or been diagnosed with vascular dementia. Thus, his mental status and

     overall condition have declined markedly since he was convicted and sentenced.

     In light of his advanced age, declining physical health, and diminished mental

     status, it is unlikely he has the physical and mental wherewithal to carry out a

     crime of violence. Second, Bolatete will not remain in the United States for long.

     He is subject to a detainer by Immigration and Customs Enforcement (ICE),

     and he is willing to voluntarily self-deport to the Philippines, where his family

     will help care for him. (See Reply at 4; Doc. 92 at 32). Even if he is not deported

     immediately, the Court believes that ICE and/or the Probation Office are

     capable of ensuring that Bolatete is properly supervised in the meantime.

     Third, Bolatete had no prior convictions or criminal history outside the current

     offense. Given his age and otherwise nonexistent criminal record, the Court

     does not believe he poses a threat.

           Based on the foregoing, the Court finds that Bolatete does not pose a

     danger to the safety of another person or to the community within the meaning

     of U.S.S.G. § 1B1.13(2) and 18 U.S.C. § 3142(g).




                                             15
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 16 of 20 PageID 1452




        V.     18 U.S.C. § 3553(a) supports compassionate release

             Finally, the Court must consider whether the sentencing factors under 18

     U.S.C. § 3553(a) support reducing Bolatete’s sentence. 18 U.S.C. § 3582(c)(1)(A).

     Such considerations include the nature and circumstances of the offense, the

     history and characteristics of the defendant, the types of sentences available,

     as well as the need for the sentence imposed to reflect the seriousness of the

     offense, provide just punishment, afford adequate deterrence, promote respect

     for the law, and “provide the defendant with needed educational or vocational

     training, medical care, or other correctional treatment in the most effective

     manner.” 18 U.S.C. § 3553(a). In view of all the applicable § 3553(a) factors, the

     Court concludes that a reduction is warranted.

             The Court reiterates that it has considered the nature and circumstances

     of the offense of conviction. 18 U.S.C. § 3553(a)(1). This factor will often carry

     considerable weight in the § 3553(a) analysis. However, this factor is merely

     one among many that the Court must weigh and evaluate. It is not an absolute

     bar to relief under § 3582(c)(1)(A) where, as here, other factors weigh strongly

     in favor of reducing the defendant’s sentence. The Court also observes that

     there was mixed evidence as to whether Bolatete would have carried out an act

     of violence. On one hand, there was troubling evidence that Bolatete

     volunteered statements about shooting up a mosque and that he offered to harm

     a fictitious Muslim individual. On the other hand, Bolatete often seemed to


                                            16
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 17 of 20 PageID 1453




     equivocate about acting on such talk. There was also some evidence introduced

     at sentencing that Bolatete was grandstanding. The Court does not know the

     extent to which Bolatete was serious about committing an act of violence, but it

     merely observes that there was conflicting evidence as to whether Bolatete

     would have followed through on his rhetoric. While this by no means minimizes

     the seriousness of the crime, it is relevant to the nature and circumstances of

     the offense.

           In addition, Bolatete has served a significant majority of his 60-month

     prison sentence. As of this date, he has been in custody for more than three

     years and four months, dating from his arrest on December 1, 2017. (See PSR

     at p. 1). According to the BOP, he is due to be released from prison on March 5,

     2022, fewer than 11 months from now. Releasing Bolatete early will not

     significantly diminish the length of his sentence, and by extension, minimize

     the severity of the crime.

           Nor will releasing Bolatete endanger the public or undermine the

     sentencing goal of affording adequate deterrence. As discussed under Sections

     III and IV, Bolatete suffers from serious physical and mental deterioration

     related to the aging process. He is unlikely to have the capacity to commit

     further crimes or acts of violence. On account of his age, mental status, and the

     low likelihood he will recidivate, specific deterrence is not a significant

     consideration.


                                            17
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 18 of 20 PageID 1454




           The United States argues that Bolatete “has never accepted responsibility

     for his crime,” noting that he appealed his conviction to the United States

     Supreme Court, which denied his petition for a writ of certiorari only recently.

     Response at 5; (Doc. 104, Denial of Petition for Writ of Certiorari). The United

     States also points to Bolatete’s statement during his recent psychiatric

     evaluation, in which he told the doctor he was a “victim of injustice.” Response

     at 5 (citing Doc. 106-1 at 1). The Court declines to penalize Bolatete for

     exercising his right to petition the United States Supreme Court for a writ of

     certiorari, which it does not find to be evidence of a lack of remorse. As for

     Bolatete’s recent statement to a psychiatrist that he was a “victim of injustice,”

     three things bear mentioning. First, it is not clear that by calling himself a

     “victim of injustice” Bolatete was referring to the conviction, as opposed to the

     length of his prison sentence or something else. At the sentencing hearing,

     Bolatete offered his “heartfelt apology” and stated he did not intend to carry out

     acts of violence against the Muslim community. (Doc. 92 at 27). Second, if

     Bolatete did mean to deny responsibility for the crime, he made the statement

     to a doctor several months after having suffered a stroke. The Court cannot rule

     out that his altered mental status may have contributed to him making the

     remark. Third, even if Bolatete was suggesting he was innocent, the lack of

     acceptance of responsibility would not pose an absolute bar to relief under §

     3582(c)(1)(A), especially in light of the other § 3553(a) considerations. The Court


                                             18
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 19 of 20 PageID 1455




     must weigh and evaluate many different factors under § 3553(a), and no single

     factor is dispositive.

           Finally, the Court believes that releasing Bolatete from prison, so that he

     may return to the Philippines to be cared for by family members, satisfies the

     need “to provide the defendant with needed … medical care … in the most

     effective manner.” 18 U.S.C. § 3553(a)(2)(D). As detailed in Bolatete’s Reply

     brief (Doc. 107), the Court is satisfied that Bolatete has a supportive family and

     an adequate plan following his release from prison. The Court is also satisfied

     that Bolatete can be adequately cared for and supervised during the period

     between his release from prison and his departure to the Philippines.

           Bolatete presents the Court with a set of extraordinary and compelling

     circumstances – especially regarding his advanced age and declining health –

     which the Court finds to support compassionate release. Having considered

     each of the applicable § 3553(a) factors, the Court concludes that a sentence

     reduction is appropriate.

           Accordingly, it is hereby ORDERED:

           1. Defendant Bernandino Gawala Bolatete’s Motion for Compassionate

              Release (Doc. 103) is GRANTED.

           2. Bolatete’s previously imposed sentence of imprisonment of 60 months

              is reduced to TIME SERVED plus 45 days, for a release date of May

              30, 2021. Bolatete represents that commercial air travel between the


                                            19
Case 3:17-cr-00240-HES-JBT Document 108 Filed 04/15/21 Page 20 of 20 PageID 1456




               United States and the Philippines is scheduled to resume on May 4,

               2021, at which time ICE will commence removing individuals to the

               Philippines. Bolatete and his family should use the interim period to

               make arrangements for his release from custody, to finalize any

               matters regarding deportation, and to arrange for suitable medical

               care pending deportation if ICE does not detain him. Otherwise, all

               conditions contained in the Judgment (Doc. 82) remain in effect.

             3. The Court appreciates the promptness of the United States and

               Bolatete’s counsel in responding to this matter.

             DONE AND ORDERED at Jacksonville, Florida this 15th day of April,

     2021.




     lc 19

     Copies:
     Counsel of record
     Defendant
     United States Marshals Service
     United States Probation Office
     United States Bureau of Prisons
     Warden, Lexington FMC




                                            20
